—Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered April 9, 1997, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defense counsel contends that there are no nonfrivolous issues which can be raised on appeal and seeks to be relieved of his assignment as counsel for defendant. Our review of the record leads us to the same conclusion. The record reflects that defendant, then serving a five-year probation upon his conviction of the crime of assault in the second degree and operating a motor vehicle while under the influence of alcohol, rejected County Court’s offer of a hearing and knowingly, voluntarily and intelligently admitted his guilt to violating the terms of his probation by consuming alcohol and possessing a knife. The sentence imposed by County Court was in accordance with the relevant statutory requirements. In view of the foregoing, we affirm the judgment revoking defendant’s probation and imposing a term of imprisonment and grant defense counsel’s application to withdraw (see, People v Cruwys, 113 AD2d 979, Iv denied 67 NY2d 650).
White, J. P., Yesawich Jr., Peters, Spain and Carpinello, JJ., concur.
Ordered that the judgment is affirmed, and application to be relieved of assignment granted.